t c memo united_states tax_court commissioner of internal revenue respondent ting cai petitioner v docket no filed date ting cai pro_se adam b landy thomas r mackinson and jason t scott for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioner is entitled to schedule c deductions claimed for tax_year sec_2013 and sec_2014 and liable for sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in california when he filed his petition petitioner is a software designer he received an undergraduate degree in computer science from san jose state university and an m b a from houston baptist university petitioner worked as a data scientist for ebay inc from to at trial respondent argued that petitioner’ sec_2013 deductions claimed on schedule c profit or loss from business should be disallowed as startup expenses under sec_195 however neither of the two notices of deficiency mentions sec_195 and respondent failed to make these arguments in his answer or on brief accordingly we consider this issue conceded see 121_tc_308 holding that arguments not addressed on brief may be considered abandoned 119_tc_1 n unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure in petitioner began developing field pricing software for gas station convenience stores petitioner solicited investments for his software courting one potential investor in particular jun ding petitioner discussed his company with mr ding during several meetings in locations such as california las vegas china and hawaii mr ding also introduced petitioner to other possible investors during these trips however mr ding decided not to invest in petitioner’s company additionally petitioner’s two potential customers found that the software did not fit their businesses in petitioner shifted his focus to educational software he designed new software that taught children how to program computers this software was a computer-based interactive learning tool that replaced the standard live-teaching software model in order to get a sense of the educational field and test his new software petitioner rented space from green apples education and offered free classes to its students many children signed up for the classes but petitioner found that his initial model was unsuccessful customers preferred a live-teaching model and the price of the software was too high thus in date petitioner changed his initial software model to a live-teaching model this new software was similar to a webinar his company hired local instructors and connected them with students via the internet petitioner also moved his office to san bruno california where the rent was less expensive and the location was more convenient for the local instructors he hired petitioner’s live-teaching model has increased his revenues significantly and he has started hiring instructors from across the country petitioner engaged shirley zhang a certified_public_accountant employed by nationwide tax and accounting servicing to prepare hi sec_2013 and sec_2014 federal_income_tax returns petitioner was referred to ms zhang by a friend and he provided her with relevant information regarding his business and expenses including bank and credit card statements ms zhang prepared schedules c for these returns on which petitioner claimed various deductions for and respondent issued petitioner notices of deficiency for both years disallowing several deductions in their entirety respondent’s disallowances are as follows expense travel office car and truck rent lease-other business property depreciation and sec_179 commissions and fees taxable_year amount dollar_figure big_number big_number big_number big_number big_number petitioner timely petitioned this court and a trial was held in san francisco california i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 ii business_expense deductions sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite a taxpayer must maintain adequate_records to substantiate the amounts of his income and entitlement to any deductions or credits claimed sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that she paid_or_incurred a deductible expense but does not establish the amount of the deduction sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b and meets other prerequisites the secretary shall have the burden_of_proof with respect to that issue 116_tc_438 however petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a we may estimate the amount allowable in certain circumstances cohan_rule 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowed with respect to travel entertainment or listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the business relationship to the taxpayer of the person or persons entertained a taxpayer satisfies the adequate_records test if he maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the expenditures that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date iii disallowed deductions for a travel_expenses petitioner claimed a travel expense deduction of dollar_figure for the record contains receipts for ga sec_4 and rental cars as well as air travel itineraries most of these expenses relate to his trips to las vegas and shanghai petitioner did not keep a travel log and his broad testimony that he traveled to recruit mr ding as an investor is insufficient to establish the business_purpose of each trip as required by sec_274 see olagunju v commissioner tcmemo_2012_ tax ct memo lexi sec_118 at holding the taxpayer’s broad testimony and receipts insufficient to establish the business_purpose of travel petitioner is not entitled to a travel expense deduction for b office expenses petitioner claimed a deduction of dollar_figure for office expenses for petitioner produced receipts and credit card statements to corroborate some of these expenses those documents in the record that were legible substantiate it is unclear whether petitioner submitted these receipts to substantiate his travel_expenses or car and truck expenses both of which are at issue dollar_figure of office expenses for and petitioner is entitled to a deduction in this amount for c car and truck expenses because automobiles are listed_property automobile expenses are also subject_to the strict substantiation requirements of sec_274 see sec_274 sec_280f petitioner claimed a deduction of dollar_figure for car and truck expenses for petitioner did not keep a mileage log for these expenses the record includes evidence of several expenditures that petitioner labeled gifts the cost of gifts may be an ordinary and necessary business_expense if the gifts are directly related to the taxpayer’s generation of business income brown v commissioner tcmemo_1984_120 petitioner bears the burden of proving to what extent the gift items contributed to his income see 21_tc_170 business gift deductions pursuant to sec_162 are restricted to dollar_figure per donee per taxable_year and require adequate substantiation under sec_274 sec_274 all of the expenses petitioner labeled gifts are over dollar_figure and have not been adequately substantiated under sec_274 therefore petitioner is not entitled to a deduction for these items petitioner submitted a credit card statement that shows a purchase from fry’s electronics labeled office supplies however we infer from petitioner’s testimony that this purchase was for computer equipment for which he also claimed a depreciation deduction for besides the matter of petitioner possibly claiming a double deduction the strict substantiation requirements of sec_274 also apply to deductions for computers and computer-related peripheral equipment sec_274 sec_280f petitioner has not established that this purchase was for computers and peripheral equipment excluded from listed_property by sec_280a and sec_280f as discussed infra iv b petitioner has not met the strict substantiation standards of sec_274 with regard to this purchase and is not entitled to a deduction for this amount while he did produce gas receipts a car loan statement and a spreadsheet with a total amount of miles driven and maintenance_expenses petitioner did not provide a business_purpose for these amounts therefore petitioner has not met the requirements of sec_274 for car and truck expenses and he is not entitled to a deduction for these expenses for iv disallowed deductions for a rent lease expenses petitioner claimed a deduction of dollar_figure for rent lease expenses for petitioner rented space from green apples education in cupertino california from may through date he credibly testified that his rent in cupertino was dollar_figure per month and produced monthly invoices from green apples education for these amounts in date petitioner also began renting an office in san bruno california at dollar_figure per month with a discounted first month’s rent of dollar_figure petitioner substantiated these amounts with an account ledger from the san bruno property management company on the basis of petitioner’s credible testimony we are satisfied that his rental of both spaces was ordinary and necessary for his software development business thus petitioner is entitled to a rent expense deduction of dollar_figure for b depreciation and sec_179 expenses sec_167 allows a taxpayer a depreciation deduction for the exhaustion wear_and_tear or obsolescence of property used in the taxpayer’s trade_or_business or of property_held_for_the_production_of_income sec_179 allows a taxpayer a deduction for the cost of certain types of property for the year they are placed_in_service sec_179 property includes sec_1245 property which is acquired by purchase for use in the active_conduct_of_a_trade_or_business that is either tangible_property to which sec_168 applies or computer_software sec_179 to substantiate entitlement to a depreciation deduction a taxpayer must show that the property was used in a trade_or_business or other profit-oriented activity and must establish the property’s depreciable basis by substantiating the property’s cost useful_life and any previously allowable_depreciation 105_tc_324 the heightened substantiation requirements of sec_274 must also be met for proving the business use of certain assets including listed_property see eg mears v petitioner did not explain the disparity between the dollar_figure of substantiated rent lease expenses and the dollar_figure he claimed on hi sec_2014 schedule c commissioner tcmemo_2013_52 at considering sec_274 requirements with respect to applicable sec_167 deductions singh v commissioner tcmemo_2009_36 tax ct memo lexi sec_35 at considering sec_274 requirements with respect to an applicable sec_179 deduction computer and computer-related peripheral equipment generally are listed_property sec_274 sec_280f petitioner claimed a deduction of dollar_figure for depreciation and sec_179 expenses for at trial petitioner testified that this deduction was for equipment and that most of the equipment was computers purchased at fry’s electronics however petitioner testified that he did not have any receipts for the purchase of this equipment he produced a credit card statement showing one purchase at fry’s electronics but it bears no details about items purchased or the time and place of the equipment’s use because petitioner has failed to satisfy the heightened substantiation requirements of sec_274 we sustain respondent’s disallowance of his claimed deduction for depreciation and sec_179 expenses c commissions and fees petitioner claimed a deduction of dollar_figure for commissions and fees for petitioner did not present any evidence of commissions and fees paid in therefore he is not entitled to this deduction v accuracy-related_penalties next we address whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 and b a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations however a taxpayer is not liable for the accuracy-related_penalty if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 and income_tax regs a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence in determining the correctness of a return position that is contrary to a rule_or_regulation sec_1_6662-3 income_tax regs a disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of while petitioner did not address his liability for the accuracy-related_penalty in his petition we find that this issue was tried by consent see rule b conduct that a reasonable person would observe id a disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part t c ___ date see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite aff’g in part rev’g in part tcmemo_2015_42 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet her burden by proving that she acted with reasonable_cause and in good_faith sec_6751 requires written supervisory approval of the initial determination of certain penalties with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may constitute reasonable_cause 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs see estate of ralph robinson v commissioner tcmemo_2010_168 tax ct memo lexis at see also 469_us_241 this court has stated that reasonable_cause and good_faith are present where the record establishes by a preponderance of evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite assuming without finding that respondent has met his burden of production in the instant case we nevertheless conclude that petitioner carried his burden with respect to reasonable_cause and good faithdollar_figure it is clear from the record that petitioner has no background in taxation while petitioner has an m b a his experience and knowledge lie in software design petitioner therefore acted prudently in securing the services of ms zhang his return preparer given the professional quality and completeness of petitioner’s tax returns we are satisfied that petitioner’s reliance on ms zhang was justified furthermore petitioner established that he provided ms zhang with necessary and accurate information finally petitioner’s testimony establishes that he relied upon his return preparer in good_faith in sum the record as a whole establishes that petitioner made a good-faith effort to assess his proper tax_liability and reasonably relied on the advice of his return preparer we therefore hold that petitioner is not liable for the accuracy- related penalties because we hold that petitioner acted in good_faith and with reasonable_cause we need not decide whether respondent carried his burden of production under sec_7491 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit decision will be entered under rule
